 Case 4:18-cv-00245-P Document 399 Filed 12/07/20         Page 1 of 1 PageID 19014



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

 AARON HIRSCH, ET AL.,      §
                            §
    Plaintiff,              §
                            §
 v.                         §                  Civil Action No. 4:18-cv-00245-P
                            §
 USHEALTH ADVISORS, LLC, ET §
 AL.,                       §
                            §
    Defendants.             §

                                       ORDER

      Before the Court is Defendants’ Motion to Strike the Reports and Testimony of

Anya Verkhovskaya. ECF 288. Having reviewed the motion, any responses and replies,

and the papers on file, the Court finds the motion should be and hereby is DENIED.

      SO ORDERED on this 7th day of December, 2020.
